Detailed Action
The instant application having Application No. 16/805,591 has a total of 21 claims pending in the application; there are 4 independent claims and 17 dependent claims, all of which are ready for examination by the examiner. This Office action is in response to the claims filed 2/28/20. Claims 1-21 are pending.

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant's drawings submitted 2/28/20 are acceptable for examination purposes. 


REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


Claims 1-3, 7-10, 14-16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vishne et al. (U.S. Patent Application Publication No. 2016/0147671), herein referred to as Vishne et al. in view of Ngu et al. (U.S. Patent No. 10,635,356), herein referred to as Ngu et al.
Referring to claim 1, Vishne et al. disclose as claimed, a method for storing data in a secondary storage unit, the method comprising: sending each full data chunk of the zero or more full data chunks to the secondary storage unit to be written to a selected physical block of the secondary storage unit (see para. 18, where full data blocks may be written to non-volatile memory 104); collecting, in a collection buffer, the current partial data chunk and at least another partial data chunk; and sending a combination of the current partial data chunk and a subset of the plurality of other partial data chunks to the secondary storage unit to be written to a selected physical block of the secondary storage unit, wherein said combination fills substantially all of a physical-block- sized data chunk (see para. 16-18, where partial data is stored in the write cache while waiting for other partial data to form a full write block. See para. 53, where write data may be stored temporarily at the write cache until the data fills a write block).  
Vishne et al. disclose the claimed invention except for segmenting a parcel of data into one or more data chunks according to a physical block size of the secondary storage unit, wherein the one or more data chunks include a partial data chunk and zero or more full data chunks;
	However, Ngu et al. disclose segmenting a parcel of data into one or more data chunks according to a physical block size of the secondary storage unit, wherein the one or more data chunks include a partial data chunk and zero or more full data chunks (see col. 5, lines 53-67 and col. 6, lines 1-11, where a plurality of write sectors are received in a write command and divided to be stored in a full block buffer or a partial block buffer depending on whether the write sectors can form full blocks together with neighboring write sectors. Col. 7, lines 58-67 indicates that a sector size may be the same as a block size);
	Vishne et al. and Ngu et al. are analogous art because they are from the same field of endeavor of writing blocks to non-volatile memory (see Vishne et al. and Ngu et al., regarding writing blocks to non-volatile memory).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vishne et al. to comprise segmenting a parcel of data into one or more data chunks according to a physical block size of the secondary storage unit, wherein the one or more data chunks include a partial data chunk and zero or more full data chunks, as taught by Ngu et al., in order to accept larger write command or data streams with proper classification. Vishne et al. already classifies data into partial and full data chunks, based on a write command. However, this would allow for each block within a write command or multiple commands to be properly classified.
Claim 9 recites similar limitations to claim 1 and would be rejected using the same rationale.
As to claim 2, Vishne et al. and Ngu et al. also disclose the method of claim 1, further comprising: segmenting the parcel of data into two or more sub-parcels; and selecting two or more secondary storage units to store the sub-parcels of data on (see Ngu et al., col. 5, lines 53-67 and col. 6, lines 1-11, where a plurality of write sectors are received in a write command and divided to be stored in a full block buffer or a partial block buffer depending on whether the write sectors can form a full or partial block. See Vishne et al., para. 16-18, where full blocks are written to a non-volatile memory and partial blocks are written to a write cache).  
As to claim 3, Vishne et al. and Ngu et al. also disclose the method of claim 1, wherein the secondary storage units are selected on the basis of: current or historical IO utilization of the secondary storage unit, current or historical capacity utilization of the secondary storage unit, 32Attorney Docket No. 12852.0296-00000Alibaba Ref. A20382USperformance see Vishne et al., para. 16-18, where depending on whether the parcel of data is a full block or partial block, it would be routed to the non-volatile memory or write cache. Which storage unit is selected would therefore depend on the characteristics of the parcel of data as well as performance characteristics of the secondary storage unit, as the write cache would have higher performance compared to the non-volatile memory).  
Claim 10 recites similar limitations to claim 3 and would be rejected using the same rationale.
As to claim 7, Vishne et al. and Ngu et al. also disclose the method of claim 1, further comprising sending the partial data chunks collected in the collection buffer to the secondary storage unit to be written to selected physical blocks of the secondary storage unit in response to an exceptional event (see Vishne et al., para. 19, where a flush command may be given to send partial data in the write cache to the non-volatile memory).  
Claim 14 recites similar limitations to claim 7 and would be rejected using the same rationale.
As to claim 8, Vishne et al. and Ngu et al. also disclose the method of claim 7, wherein the exceptional event is one of a loss of power, a time out of a timer, or a command to flush the collection buffer (see Vishne et al., para. 19, where a flush command may be given to send partial data in the write cache to the non-volatile memory).  
Referring to claim 15, Vishne et al. disclose as claimed, a system for storing data in a secondary storage unit, comprising: a memory storing a set of instructions; and35Attorney Docket No. 12852.0296-00000Alibaba Ref. A20382US one or more processors configured to execute the set of instructions (see fig. 1, showing a data storage device with a processing unit and memory) to cause the system to perform: sending each full data chunk of the zero or more full data chunks to the secondary storage unit to be written to a selected physical block of the secondary storage unit (see para. 18, where full data blocks may be written to non-volatile memory 104); collecting, in a collection buffer, the current partial data chunk and at least another partial data chunk; and sending a see para. 16-18, where partial data is stored in the write cache while waiting for other partial data to form a full write block. See para. 53, where write data may be stored temporarily at the write cache until the data fills a write block).  
Vishne et al. disclose the claimed invention except for segmenting a parcel of data into one or more data chunks according to a physical block size of the secondary storage unit, wherein the one or more data chunks include a partial data chunk and zero or more full data chunks;
	However, Ngu et al. disclose segmenting a parcel of data into one or more data chunks according to a physical block size of the secondary storage unit, wherein the one or more data chunks include a partial data chunk and zero or more full data chunks (see col. 5, lines 53-67 and col. 6, lines 1-11, where a plurality of write sectors are received in a write command and divided to be stored in a full block buffer or a partial block buffer depending on whether the write sectors can form full blocks together with neighboring write sectors. Col. 7, lines 58-67 indicates that a sector size may be the same as a block size);
	Vishne et al. and Ngu et al. are analogous art because they are from the same field of endeavor of writing blocks to non-volatile memory (see Vishne et al. and Ngu et al., regarding writing blocks to non-volatile memory).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vishne et al. to comprise segmenting a parcel of data into one or more data chunks according to a physical block size of the secondary storage unit, wherein the one or more data chunks include a partial data chunk and zero or more full data chunks, as taught by Ngu et al., in order to accept larger write command or data streams with proper classification. Vishne et al. already 
As to claim 16, Vishne et al. and Ngu et al. also disclose the system of claim 15, wherein the secondary storage units are selected on the basis of: current or historical IO utilization of the secondary storage unit, current or historical capacity utilization of the secondary storage unit, performance characteristics of the secondary storage unit, or characteristics of the parcel of data (see Vishne et al., para. 16-18, where depending on whether the parcel of data is a full block or partial block, it would be routed to the non-volatile memory or write cache. Which storage unit is selected would therefore depend on the characteristics of the parcel of data as well as performance characteristics of the secondary storage unit, as the write cache would have higher performance compared to the non-volatile memory).  
As to claim 20, Vishne et al. and Ngu et al. also disclose the system of claim 15, wherein the one or more processors are configured to execute the set of instructions to cause the system to further perform sending the partial data chunks collected in the collection buffer to the secondary storage unit to be written to selected physical blocks of the secondary storage unit in response to an exceptional event (see Vishne et al., para. 19, where a flush command may be given to send partial data in the write cache to the non-volatile memory).  
Referring to claim 21, Vishne et al. disclose as claimed, a system comprising: a host device; and a secondary storage unit communicatively coupled to the host device (see fig. 1, showing a host device and a storage device), wherein the host device is configured to:37Attorney Docket No. 12852.0296-00000Alibaba Ref. A20382US send each full data chunk of the zero or more full data chunks to the secondary storage unit to be written to a selected physical block of the secondary storage unit (see para. 18, where full data blocks may be written to non-volatile memory 104), collect, in a collection buffer, the current partial data chunk and at least another partial data chunk; and send a combination of the current partial data chunk and a subset of the plurality of other see para. 16-18, where partial data is stored in the write cache while waiting for other partial data to form a full write block. See para. 53, where write data may be stored temporarily at the write cache until the data fills a write block); and the secondary storage unit is configured to: write each received full data chunk of the zero or more full data chunks to the selected physical block of the secondary storage unit, write the combination of the current partial data chunk and the subset of the plurality of other partial data chunks to the selected physical block of the secondary storage unit (see para. 16-18, where the full blocks are written to the non-volatile storage and partial blocks may be written to non-volatile storage when the combination of partial data fills a full data block).
Vishne et al. disclose the claimed invention except for segmenting a parcel of data into one or more data chunks according to a physical block size of the secondary storage unit, wherein the one or more data chunks include a partial data chunk and zero or more full data chunks;
	However, Ngu et al. disclose segmenting a parcel of data into one or more data chunks according to a physical block size of the secondary storage unit, wherein the one or more data chunks include a partial data chunk and zero or more full data chunks (see col. 5, lines 53-67 and col. 6, lines 1-11, where a plurality of write sectors are received in a write command and divided to be stored in a full block buffer or a partial block buffer depending on whether the write sectors can form full blocks together with neighboring write sectors. Col. 7, lines 58-67 indicates that a sector size may be the same as a block size);
	Vishne et al. and Ngu et al. are analogous art because they are from the same field of endeavor of writing blocks to non-volatile memory (see Vishne et al. and Ngu et al., regarding writing blocks to non-volatile memory).
.
Claims 4-6, 11-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vishne et al. in view of Ngu et al. and in view of Karamcheti (U.S. Patent No. 8,176,233), herein referred to as Karamcheti.
As to claim 4, Vishne et al. and Ngu et al. disclose the claimed invention except for the method of claim 1, further comprising: recording, for the parcel of data, metadata that maps the parcel of data to the physical blocks where the file's data chunks were written.  
However, Karamcheti discloses recording, for the parcel of data, metadata that maps the parcel of data to the physical blocks where the file's data chunks were written (see col. 11, lines 22-30, where a map of blocks is maintained of logical to physical addresses. Therefore, when a block is written, the metadata or mapping table would be updated).  
	Vishne et al. and Karmcheti are analogous art because they are from the same field of endeavor of block storage in non-volatile memory (see Vishne et al. and Karmcheti, regarding block storage in non-volatile memory).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vishne et al. to comprise recording, for the parcel of data, metadata that maps the parcel of data to the physical blocks where the file's data chunks were written, as taught 
Claims 11 and 17 recite similar limitations to claim 4 and would be rejected using the same rationale.
As to claim 5, Vishne et al., Ngu et al. and Karamcheti also disclose the method of claim 4, wherein the metadata includes physical block addresses for the physical block where the parcel of data's data chunks were written and indexes of the parcel of data's data chunks in each of the physical blocks (see Karamcheti, col. 11, lines 22-30, where the mapping table maps logical to physical addresses. See col. 7, lines 13-34, where the data blocks may store an index in the header of each block).  
Claims 12 and 18 recite similar limitations to claim 5 and would be rejected using the same rationale.
As to claim 6, Vishne et al., Ngu et al. and Karamcheti also disclose the method of claim 5, wherein: each written data chunk starts with a header and ends with a footer; the header and footer are unique within their respective data chunk; and the header marks the index of the data chunk (see Karamcheti, col. 7, lines 13-34, where bocks may have a header and footer portion, and the header portion may store information about the type of block and an index structure for the block).  
Claims 13 and 19 recite similar limitations to claim 6 and would be rejected using the same rationale.

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
	 a(1)  CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-21 have received a first action on the merits and are the subject of a first action non-final.
 b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626.  The examiner can normally be reached on M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID YI/Supervisory Patent Examiner, Art Unit 2132